Citation Nr: 9911951	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-28 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This appeal arises from a June 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the veteran must meet his obligation of 
submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  To establish a well-grounded PTSD claim, 
the veteran must submit medical evidence of a current 
disability, lay evidence of a stressor during service, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

The veteran has described several stressors that occurred 
during his service in Vietnam.  His reports of those 
stressors are presumed to be credible for purposes of 
determining whether his claim is well grounded.  The report 
of an April 1997 VA psychiatric examination, and notes from 
VA outpatient mental health treatment, contained diagnoses of 
PTSD based on the veteran's experiences in Vietnam.  Based on 
the evidence, the Board finds that the veteran has submitted 
a well grounded claim for service connection for PTSD.  Once 
a veteran has submitted a well grounded claim, VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107 (West 1991).  Due to the complexity of 
PTSD cases, the Board finds that this claim needs to be 
remanded for more development regarding the veteran's alleged 
stressors.

In an October 1997 hearing at the RO, the veteran reported 
that he received Social Security disability benefits.  The RO 
should obtain records from the United States Social Security 
Administration (SSA) showing any decision issued regarding 
the veteran's disability, and the medical records relied upon 
by SSA in reaching any such decision.

The veteran's service records indicate that he was in Vietnam 
from September 1971 to June 1972.  His record of service 
assignments indicates that he was assigned to the 148th S&S 
Company as a company clerk during his service in Vietnam, 
except for a four week period in January and February 1972, 
when he was assigned to the 383rd Quartermaster Detachment as 
a personnel specialist.  The veteran described his Vietnam 
service and his claimed stressors in written statements 
received in December 1996, March 1997, December 1997, and 
June 1998, and in the October 1997 RO hearing.  He reported 
that during his service in Vietnam he was with Company C, in 
the 182nd Airborne Division, in Phu Bai, Quang Tri.  He 
reported that he was not put to work in his MOS of personnel 
specialist, but was instead assigned to 11 Bravo, in 
infantry.  He reported that he and his platoon worked mainly 
in graves registry, collecting the bodies and identification 
of soldiers who had been killed in action.  He reported that 
he went on patrols and search and destroy missions, and that 
he was under fire.  He indicated that one man in his platoon 
was shot in the head and killed.  He stated that he had to 
protect an ammunition dump in Phu Bai, near the demilitarized 
zone (DMZ).  He reported that men in his camp were killed by 
sappers.  He reported that he saw a friend get killed, 
although he could not remember the friend's name.  He 
reported that he and his platoon were in Phu Bai for 
approximately the first half of his time in Vietnam, and in 
Da Nang for the remainder.

In December 1997, the veteran submitted a statement from a 
man who identified himself as Lt. [redacted], Social 
Security number [redacted].  Mr. [redacted] wrote that he was 
stationed in Phu Bai from January 1971 to December 1971, and 
that from October 1971 to December 1971 he had observed the 
veteran in the field performing his duties in graves 
registry, picking up and returning the bodies of men killed 
in action.

In May 1998, the RO requested assistance in verifying the 
veteran's claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Responses from USASCRUR in May 1998 and October 1998 
suggested that the RO had not provided USASCRUR with 
identification of the units in which the veteran served.  The 
veteran has stated that he cannot recall additional details 
such as names of casualties or additional designations of his 
units.  Nonetheless, the Board finds that, if provided with 
all of the information available from the veteran and his 
records, USASCRUR might be able to obtain information that 
would assist in verifying the stressors reported by the 
veteran.  In particular, it is possible that USASCRUR could 
identify the graves registry platoon with which the veteran 
served, or that USASCRUR could verify that [redacted] served 
at the same times and locations as the veteran, which would 
add support to the statement that he witnessed the veteran 
performing graves registry duties.  Therefore, the RO should 
provide all the available information about the veteran's 
service to USASCRUR, and should request another attempt to 
obtain verifying information.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the United 
States Social Security Administration 
(SSA) all records compiled in conjunction 
with the SSA's award of disability 
benefits to the veteran, including, but 
not limited to, the award decision, and 
all medical records that SSA considered 
in reaching the decision.  These records 
should be associated with the veteran's 
claims folder.


	(CONTINUED ON NEXT PAGE)

2.  The RO should send to USASCRUR copies 
of the veteran's service personnel 
records with his unit designation while 
in Vietnam highlighted.  The RO should 
provide USASCRUR with the veteran's name, 
military identification number, social 
security number, and dates of service in 
Vietnam.  The RO should also inform 
USASCRUR of the veteran's statement that 
he served with the 182nd Airborne 
Division in Phu Bai.  The RO should 
request that the USASCRUR make an effort 
to corroborate the veteran's claimed 
stressor of graves registry duty, by 
attempting to identify the platoon to 
which the veteran was assigned, and to 
determine whether that platoon was 
assigned to graves registry duty.  The RO 
should also ask USASCRUR to attempt to 
verify whether Lt. [redacted], Social 
Security number [redacted], served in 
the same location in Vietnam as the 
veteran in the later months of 1971.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









